         Case 3:18-cv-00343-YY             Document 38-1          Filed 12/18/19        Page 1 of 5




                          SETTLEMENT AGREEME\\T ANO RELEASE



                                                 PARTIES

                The parties to lhis Settlement Agreement and Rd.ease (the "Agreement'') arc Ann.a
McFaul and Benjamin Vidic ("Parents''). indhidually and nn bdialt\)f           AIII   \lll("Studcnt")
koHecti vdy. Parents and Stu<l~nt ari.: "Plaintiffs"). on one hamJ. and B(;ff\ i.;rton School District
No. 48.l (the "Otstrict"J, 011 the other hand (each iodiYidually a "Parry'' or. collcctivdy. th~
"Partks'' t.

                                                RECITALS

        l.      On February :!8, 2018, a .lawsuit \\.US tiled again~t District in l lnit~ Stal~d
District Court for the District of Oregon (A. l :. <!I '11. 1·. Beawrton School Dis1ric1. Cas_(.' No. 3: 18-
c,·-00343-YY) (th¢ "Actkm"}, alleging cl:tirns against the District

             2.   The Distri<:t has dispul<!d and continues to dispuk the daim$ ;1sscrt\o'd in the
Action.

         3.       The Parties to this Agreement have agr1;..'t~d that it is in thdr mutual intcr~st:; to
avoid liti.g ation und to fully anJ forewr sctttle unJ rnmpromis~ all disputl'S between them anJ to
r-::isolw any and all claims or pot~ntl.1l claims bctw~en them through this Agreement.

             4.   Consid.:ra1ion for this A.gfi.)Cmcnt. is the terms. condition'.:i. and pro1niscs dcscrihed
ht;;'rein.

                  ·n1.t: PARTIES TIIERtJ<'Ol{E A(iRf.:E AS fOU ,OWS:

             A.   Payment.

                  (:i)    Within 30 days after this Ag1ecm~nt is fully executed by the Parties. the
District will issue payment of $71.700.0(} to the Partks rcpr<:.>scnting a compromise of all disputes
hi:t,,.een the: Parties. Th!t District shall make payment to Kell. Alterman & Runstcin. LLP. Client
Tru::;t Account and dclh'cring the check to th~ offic~s of Kell. /\ltcmum & Runst~in. LLP, 5~0
S.W. Yamhill. Suite 600. Portland, Oregon 97204. EIN -29'.20. The District ,,i11 issue a
separate paynwnt of $47JW0.0O representing claims fhr attorneys foes. whit:h will be payable to
Kell. Alterman, & Runstein. LLP.

                 (b)     Plaintiff::. expr;.:ssly ucknowledge that neither the Distri\'.l nor its attornC) ~
warrant or rt'prtJsenl the taxabllity or nontaxability of the :;;ums paid 10 Plnintiffa under Sec1ion A
of this Agreement. The pa) menl and any and al I ta:--es that may b~ imposed is solely tbc



Pag..: I (.~f 4 - Sctth.'ml.!nt Agrcem~nt and Rekw,,.•
                                                                                             4846-6033-68 12 l



                                                                          Attachment - Page 1 of 5
                                          Filing of Settlement Agreement Pursuant to ORS 17.095(3)
      Case 3:18-cv-00343-YY              Document 38-1          Filed 12/18/19        Page 2 of 5




rt~sponsibility of Plaintiffs. The payment in Section A represents the total payment to be made
by Ddendants. The Parties agree to bl'ar their own costs and attorney fees.

        B.      District Commitments.

                The District agr1:cs:

                 ta)     The District's teachas will receive a communication ahout severe allergic
reactions. The District represicnts its in-building head school secretary/offlc~ assisurnt anJ
secretary 2/oflke assistant 2 (where applicahk) are trained in the use of an EpiPen and
recognizing symptoms for administration of an EpiPen. As used in this paragraph.
·yommunication" means the inf<)rmatilm will be disseminated through all of the following
methods at kast onc1:.•: (i) an administrative communication to all st.i!T; (ii) u communicarion to
all of the District's principals: and (iii) safety news letter to all staff. {h) Each school whhin
the District lhut has cafetl.'ria servkes will hrm: a ka<l c:.ifctcria \\Orker who is trained in Sl'\ ere
allergies linduding peanuts). and the Sjmptoms. treatment. and emcrgenc) response (indudinl~
as indit::akJ in health plans). and the District will train Nutrition Services staff on th.:se topics.

               ( c)   The District \\ill indudc a link on the District's \\d'.'lsite for students "ith
food alkrgies that contains infom1ation on how to rcquesl accommodations for allergies.

        C.      Rt·lcasc of AU Claims.

                 Parents. individually and on behalf of Student and Parents' and Studl;'nt's
predecessors. successors. heirs. ext-cutors. assigns. anJ agents. fl.illy and l()rever refoase and
discharge the District anJ its past. present. and future board members. officers. employees.
agents, represcntuliH's. insurers, attorneys. advisors, voluntee,s. and affiliates from any and all
claims. rights. demands. actions. liabilities. liens. and causes of adion of eYel) kind and
character. known or unknov.n. matured or unmalurt-xL including but not limited to claims for
attorney foes and costs. which Parents and 1or Student may DO\\ have or ha\'e en:r had, ,-.hether
hase<l on tort. contract (express or implit--d ). quasi-contract ur ,my fodernL stall'. or local statute.
regulation, ordinance. or other law. based in whok or in part on any act or omission prior to the
date of full execution of this Agreement. including but not limited to the claims alleged or that
could have heen allegeJ in the Action. through the date of this Agreement.

        I).     l)ismissal of Action, Related Aets, and Satisfaction of Liens.

                \Vi thin fi, e ( 5) busintss days of the date of full execution of this Agrc1:mcnt
Parents. on behalf of the Parties. \Viii !iii: a voluntary dismissal of the Action. which will he fib!
with prejudice und \\ithout any kcs or costs av,arded to any Pany. Parents. on hehalf of Student.
agree that they art' responsibk for the satisfaction of all liens. demands or claims that any person.
firm or entity may have to thl! settlement proceeds paid under this Agreement. Parents. on 1-ichaff
of Student. understand and agree that all pe-rsons and entities, including but not limill::d to,

Page:?. of 4 -- Settlement Agreemcnt and Rdea:;~
                                                                                            4846-6031-6812 1



                                                                        Attachment - Page 2 of 5
                                        Filing of Settlement Agreement Pursuant to ORS 17.095(3)
      Case 3:18-cv-00343-YY              Document 38-1          Filed 12/18/19       Page 3 of 5




beneficiaries, heirs, attorneys, doctors, nun;<: practitioners, medical providers, hos pitals,
Medicare and/or Medicaid. and insurance cornpanks who may have subrngated interests and/or
liens upon any of the money paid under this Agrcemt·nt will bl' paid or othcn1,isc satisfied from
the amount paid un<ler this Agreement and not in addition thereto. Parents, on behalf of Student.
agree to save. defend. hold harmless and indemnif)· the District from, for and against all such
claims, demands, or actions.

        E.      Right tu Settle on lkhalf of Student.

               Parents represent and \\arrant !hat they have complied with all applicahk legal
requirements for entering into this Agreement on behalf of Student and that they arc authorized
to execute and agree to the tem1::,; of this Agreement. including rdC"asing and waiving all claim:,;
described herein. on behalf of Student.

        F.      No UabililJ or Wrongdoing.

               The Partit:s agree that neither this Agret:ment. nor any of its provisions. terms. or
conditions. constitutes an admission of liability or v. rongdoing or may be used in any proceeding
of any kind. except for the purposes of enforcement of the Agreement.

        G.      \'olunta~· Agreement.

               The Parties acknowledge that this Agr~cment has been c:-.;ecutt· d voluntarily.
Fad1 nf the Parties and their coun~d have reviev..ed. revised. and neg,Niak:d or hud lhc
opportunity to negotiation the tmT1s, condi1ions. and language o f this Agreement The ruk of
construction thnt ambiguities arc to be resolved against the Jra!ling p,'lrt) will not h,,-: applied in
interpreting this Agreement.

        H.      Construction of Agreement.

                Each Par1y and their counsel have n.·,iewed. revised. and negotiated or had the
opp<>rtunily to negotiate the terms. conditions. and l~mguagc of this Agreement The rule of
wnstruetion that ambiguities arc to be resolve(! against the drafting Party will not be applied in
int~rpreting this Agreement. If any provision of this Agreement is found to be illegal or kgally
unenforceable. that provision will be enfrlrced to the maximum extent allO\\ ed by law and the
rt!maining provisions of this Agreement will continue in full force and effect.

        I.      Gon•rning Law.

                This Agreement 1.,ill he governed by the laws of the stalt" of Oregon, without
regard to prindples of choice of law.




Page 3 of 4 -- Settlcml!nt Agreement and Release
                                                                                           4846-6033-681 2 1



                                                                        Attachment - Page 3 of 5
                                        Filing of Settlement Agreement Pursuant to ORS 17.095(3)
      Case 3:18-cv-00343-YY             Document 38-1          Filed 12/18/19       Page 4 of 5




           .J.   Counterparts.

              Thi~ Agreement may he cxt·cuk"<l in one or more counterparts. each of which , .. ill
he deemed to he an original. All counterparts wit! constitute one agn:.:.:mcnL hinding on all
Parties.

           K.    Entire Agreement.

                  This Agreement constitutes the entire agrr:cment of the Pa11ks. All the
agrc1;.•ments, C.l)\'Cnants. representations. anJ warranties. expn:sscd or implied. oral or written.
concerning the sulljcct matll:r of this Agr<.'t'ment are contained in this Agreement. This is the
0ntire integrated agreement. Any modification of this Agreement must be in writing and signed
by each Party or a duly authorized otlicer or agent of such Party.

           L.    External Communication.

         Except for information that at any time is in the public record. Parrnts agree not. lo
initiate nny communication ,i.ith any third party. other than their attorneys. linan-:ial advisors. or
health cure providers. about thl! krm~ and the underlying negotiations of this Agreement.
Nothing in this paragraph precludes Parent or Parcnb from participating in public i:.:ornment of
District hoard meetings on the same conditions as any other person so long. as Parents.
indi\'idually and collectively. abide by the restriction~ in this Section L. Nl)thing. in Section L
precludes parents from providing any information. in,duding information rcstrktcd in this
paragraph. in writing to the District's Board or its members.

           ,1.   Sen-rability.

                 All provision of this Agreement arc se,wahle. ff any pro,·ision is determined to
he inrnlid or um.:nfon:eabli: for any f(:ason. that provision will he cnforc1.'J to the maximum
extent allowed by law, and tbe remaining provisions of this Agreement will hi: unaffcch:'d
th'"·rcby and will remain in full force and eff;;~(:t to the fullest extent permitted by bw.

           N.    Other Documents.

               The Parties \\ill execute all other doeumi:nts and take all other actions reasonabl)
necessary to further the purpnses of this Agreement

           0.    Miscellaneous.

                 The Parties acknowledge that the only consideration for this Agreement is the
i.:onsideration e:xpressly dcsi:.'.rih~>J herdn, that each Party fully understanJs !he 1neaning and
intent of this Agreement and that this Agrecm1:nt has been ~xecuted voluntarily and only after
having been first £\~viev,ed and approved by the Parties' resp,·ciive attorneys. It is the intent of
the Parties that the Agreement shall be complete and shall not he subject to any claim nf mista kc.


Pag.e 4 of 4 - Settlement Agreement ..md Rek:-ise
                                                                                          4&46 -6033-68 12 1



                                                                       Attachment - Page 4 of 5
                                       Filing of Settlement Agreement Pursuant to ORS 17.095(3)
      Case 3:18-cv-00343-YY           Document 38-1              Filed 12/18/19           Page 5 of 5




of lacl or law, by any Party. Tht Parties specifically acknowlcd!,te that this Agreement is entered
in[() \'l.ithout regard to who may or may nol be com~ct in any understanding of the facts or law
rd.Hing. to this dispute. The Parties further acknowledge that the tem1s of this Agreement ar~
conlracmal.

               t'.'i \\'IT~ESS WHEREOF, 1hc Parties have executed this Ag.rel.!mcnt to be
effecti,·e upon signing.



fOR PLAINTlFFS:


                                                 ,a       _.,,     rr,"·1t
                                                                        ; ... 1
                                                                              , -1 _ 1
                                                                                     \\
                                                                                      t

                                             -·- ¥::.f.r:A ._ ...l:.1-iJC~:<-.:::_. ·····-
                                              Anna 1\kFaul
                                              Parent i ndh·idually and on lx:hJIf of Stmknt


          lt/ \)_/z c i CL                       -11,   / ' ·1,.
Dat~J; __                                      -~,~t_L,,· .,.~ _:\.o·'---- - - - - - -
                                              Benjamin Yidic
                                              Parent. indi\'i<lually and on behalf of Student


FOR TIIE Dl~TRlCT :
                                               /1
                                       ~ { 1 ~-- -
                                             c arnelha Ostcn nk
                                              General Counsel




Page 5 of 4 - Sccticmcnt Agreemenc and RekaS\!
                                                                                             4846-6033-6812 1



                                                                     Attachment - Page 5 of 5
                                     Filing of Settlement Agreement Pursuant to ORS 17.095(3)
